Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 08/12/2019 has been reviewed.
Claims 1-21 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20070208669 to Rivette et al. (hereinafter “Rivette”), and further in view of U.S. Patent Application Publication No. 20040158559 to Alexander I. Poltorak (hereinafter “Poltorak”).
As to claim 1, Rivette teaches a method for analyzing whether a reference describes a limitation of a patent claim by a computing device, the method comprising (par. 0025-0029, 400-0409, computer implemented method in and computer system comprising processor and non-transitory computer readable storage medium): 

building a search index from the plurality of search documents (par. 0732, 0741-0743, index including index of prior art documents); 
generating a query 
executing a search in the search index for search documents that match the query (par. 0522-0525, search for match documents); and 
outputting a result, comprising a search document that matches the query and a relevancy score representing a relevancy of the search document to the query (par. 0522-0525, 1219, results including relevancy score).
Rivette does not explicitly teach a query from the limitation as claimed.
Poltorak teaches a query from the limitation (Fig. 2, par. 0023-0025, generating query using major limitations.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rivette with the teaching of Poltorak because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Poltorak would allow Rivette to facilitate “…automate the process of identifying potentially infringing products…” (Poltorak, par. 0003-0005).
As to claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Rivette and Poltorak teaches the method of claim 1, wherein indexing the reference further comprises: splitting the reference into a plurality of lexical units, and creating a search document that contains a set of fewer than all lexical units in the reference (par. 0723-0731, plurality of lexical units such as plurality of tables).

As to claim 3, the rejection of claim 2 is hereby incorporated by reference, the combination of  Rivette and Poltorak teaches the method of claim 2, wherein creating a search document that contains fewer than all the lexical units in the reference further comprises: generating a citation for each search document that refers to the location within the reference of the set of the fewer than all lexical units in the reference (par. 0669, i.e. “For the second frame, the enterprise server 314 provides information that identifies the location of the image of the first item in the search results”).
As to claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of  Rivette and Poltorak teaches the method of claim 1, wherein generating a query further comprises: modifying the limitation by removing a word or phrase from the limitation and substituting a word or phrase appearing in an earlier limitation, corresponding specification, or technical thesaurus (Poltorak, par. 0025, 0026, remove words/phrases and using thesaurus).
As to claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination of  Rivette and Poltorak teaches the method of claim 1, further comprising: outputting a chart that contains the limitation, and a citation corresponding to the location of the matching search document within the reference (Poltorak, par. 0039, i.e. “The results can be presented as hypertext links, as addresses of websites, or as indications of where each particular result exists within the body of the database or of another source from where the result originates. In one process in accordance with the present invention, each result is presented to the operator together with a modified claim chart of the claim that was used to generate the query or queries, with the key terms or their synonyms that are found within the result being underlined, emboldened, or otherwise distinguished to bring them to the operator's attention. The ordered results (and any intermediate results) can also be stored for future reference, or sent to another person or computer over a network, in addition to or instead of being displayed to the operator”).

As to claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of  Rivette and Poltorak teaches the method of claim 1, further comprising: selecting the reference from a plurality of references by executing a second query in a search engine containing the plurality of references, wherein the second query comprises a keyword extracted from a claim containing the limitation (Poltorak, par. 0039-0042, i.e. “Steps 245-285 can be repeated for other claims of the analyzed patent, both independent and dependent.”).
Regarding claims 8-14, is essentially the same as claims 1-7, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claims 15-21, is essentially the same as claims 1-7, except that it sets forth the claimed invention as a non-transitory computer-readable storage medium rather than a method and rejected for the same reasons as applied hereinabove. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168